








P E R F O R M A N C E - B A S E D


R E S T R I C T E D S T O C K A W A R D C E R T I F I C A T E


Non-transferable
G R A N T T O


__________________
(“Grantee”)


by CatchMark Timber Trust, Inc. (the “Company”) of _______ shares (the “Target
Award”) of its Class A common stock, $0.01 par value (the “Shares”), pursuant to
and subject to the provisions of the CatchMark Timber Trust, Inc. Amended and
Restated 2005 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on the following pages of this award certificate (this
“Certificate”).


The Shares will be earned based the Company’s level of attainment of specified
performance goals set forth on Exhibit A hereto for the one-year period
beginning January 1, 20__ and ending December 31, 20__, and will vest (become
non-forfeitable) based on Grantee’s continued employment with the Company or its
Affiliates through December 31, 20__.


By accepting the Shares, Grantee shall be deemed to have agreed to the terms and
conditions set forth in this Certificate and the Plan.


Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan. In addition, certain terms are defined in
Exhibit A hereto.


IN WITNESS WHEREOF, CatchMark Timber Trust, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.




CATCHMARK TIMBER TRUST, Inc.




By:
Its:
Grant Date:









--------------------------------------------------------------------------------




TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:
(a)
“CIC Date” means the effective date of a Change in Control.

(b)
“Determination Date” means the date of the Committee’s certification of
achievement of the Performance Objectives, determination of the Performance
Factor and approval of the Earned Award, which shall be any date between January
1, 20__ and March 15, 20__ or, if earlier, the CIC Date. If a Change in Control
occurs between January 1, 20__ and December 31, 20__, all Performance Objectives
shall be deemed to have been achieved at the “Target” level and the Performance
Factor shall be 100%.

(c)
“Earned Award” means the number of Shares (rounded to the nearest whole share)
equal to the Target Award times the Performance Factor, as determined by the
Committee on the Determination Date.

(d)
“Grant Date” means ___________.

(e)
“Performance Factor” means the percentage, from 0% to 100%, that will be applied
to the Target Award to determine the maximum number of Restricted Shares that
may ultimately vest based on Grantee’s continued service through the Vesting
Date, as more fully described in Exhibit A hereto.

(f)
“Performance Objectives” are the performance objectives described on Exhibit A
hereto, that must be achieved in order for any Restricted Shares to be earned by
Grantee pursuant to this Agreement.

(g)
“Performance Period” means the period beginning January 1, 20__ and ending on
the earlier of the CIC Date or December 31, 20__.

(h)
“Qualifying Termination” means Grantee’s termination of employment (i) by reason
of Grantee’s death or Disability, (ii) by the Company without Cause (as defined
in Grantee’s Employment Agreement with the Company, dated as of ___________ (the
“Employment Agreement’)) or (iii) by Grantee for Good Reason (as defined in the
Employment Agreement).

(i)
“Target Award” means the number of Shares indicated on the cover page hereof as
being the original Target Award.

(j)
“Vesting Date” is defined in Section 3 of this Agreement.



2.    Restrictions. The Shares are subject to each of the following
restrictions. “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered to or in favor of any party, or be
subjected to any lien, obligation or liability of Grantee to any other party.
The restrictions imposed under this Section 2 shall apply to all Shares or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Shares.


3.    Earning of Shares; Expiration of Restrictions. The restrictions imposed
under Section 2 will expire on the dates and to the extent set forth in this
Section 3 (the period prior to such expiration being referred to herein as the
“Restricted Period”), based on (i) the level of attainment of the Performance
Objectives and the application of the Performance Factor to the Target Award on
the Determination Date, and (ii) Grantee’s continued employment with the Company
or its Affiliates through the Vesting Date. Any Restricted Shares that do not
become part of the Earned Award will immediately be forfeited to the Company
without further consideration or any act or action by Grantee. The Earned Award
will vest and become non-forfeitable on the earliest to occur of the following
(each, a “Vesting Date”):
(a)
100% of the Earned Award will vest on December 31, 20__, provided Grantee has
continued in the employment of the Company or any of its Affiliates through such
date;





--------------------------------------------------------------------------------




(b)
100% of the Earned Award will vest on the occurrence of a Change in Control,
provided Grantee has continued in the employment of the Company or any of its
Affiliates through the CIC Date;

(c)
100% of the Earned Award will vest on the termination of Grantee’s employment by
reason of a Qualifying Termination occurring on or after the Determination Date;
and

(d)
a pro rata portion of the Earned Award will vest on the Determination Date in
the event of a termination of Grantee’s employment by reason of a Qualifying
Termination occurring prior to the Determination Date (with such pro rata
portion determined by multiplying the Earned Award by a fraction, the numerator
of which shall be the number of months elapsed in the Performance Period prior
to the Qualifying Termination, and the denominator shall be 12).

In the event Grantee’s employment terminates for any reason other than a
Qualifying Termination at any time prior to the applicable Vesting Date, all of
Grantee’s Restricted Shares will immediately be forfeited to the Company without
further consideration or any act or action by Grantee.


4. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. Any certificate for the Restricted Shares
issued during the Restricted Period shall bear a legend in substantially the
following form (in addition to any legend required under applicable state
securities laws): “This certificate and the shares of stock represented hereby
are subject to the terms and conditions (including forfeiture and restrictions
against transfer) contained in a Restricted Stock Certificate between the
registered owner of the shares represented hereby and CatchMark Timber Trust,
Inc. Release from such terms and conditions shall be made only in accordance
with the provisions of such Certificate, copies of which are on file in the
offices of CatchMark Timber Trust, Inc.” Stock certificates for the Shares,
without the first above legend, shall be delivered to Grantee or Grantee’s
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the 1933 Act, listing requirements under the
rules of any Exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
5. Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Restricted Period. If Grantee forfeits any rights he may have under this
Certificate in accordance with Section 3, Grantee shall no longer have any
rights as a stockholder with respect to the Restricted Shares or any interest
therein and Grantee shall no longer be entitled to receive dividends on such
stock.
6. No Right of Continued Employment. Nothing in this Certificate shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Affiliate.
7. Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code (an “(83(b)
Election”). To effect such 83(b) Election, Grantee may file an appropriate
election with Internal Revenue Service within 30 days after award of the Shares
and otherwise in accordance with applicable Treasury Regulations. The Company or
an employing Affiliate has the authority and the right to deduct or withhold, or
require Grantee to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any taxable event arising as a result of
the grant or vesting of the Shares. If Grantee does not make an 83(b) election,
and to the extent not prohibited by applicable laws or regulations, the
withholding requirement may be satisfied, in whole or in part, by withholding
from the award Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Secretary
establishes. If Grantee makes an 83(b) election, and to the extent not
prohibited by applicable laws or regulations, the withholding requirement may be
satisfied, in whole or in part, by deducting any such taxes from any payment of
any kind otherwise due to Grantee. The obligations of the Company under this
Agreement will be conditional on such




--------------------------------------------------------------------------------






payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.
8. Clawback. The Shares shall be subject to any compensation recoupment policy
of the Company that is applicable by its terms to Grantee and to awards of this
type.
9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
10. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
11. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to CatchMark Timber Trust, Inc., 6200 The Corners Parkway, Norcross,
Georgia 30092-3365: Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






